Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 1 of 21 PAGEID #: 1




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

WASHINGTON COUNTY, OHIO, BY ITS
COMMISSIONERS; CITY OF MARIETTA,
OHIO

                   Plaintiffs

                  v.                       Civil Action No. ___________
                                           (Removal from: The Washington
CARDINAL HEALTH, INC.; KROGER              County Court of Common Pleas,
LIMITED PARTNERSHIP II; MIAMI-             Marietta, Ohio)
LUKEN, INC.; PURDUE PHARMA L.P.;
PURDUE PHARMA INC.; PURDUE
FREDERICK COMPANY, INC.; TEVA
PHARMACEUTICALS USA, INC.;
CEPHALON, INC.; JOHNSON &
JOHNSON; JANSSEN
PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN
PHARMACEUTICALS, INC., N/K/A
JANSSEN PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICA, INC.,
N/K/A JANSSEN PHARMACEUTICALS,
INC.; ENDO HEALTH SOLUTIONS INC.;
ENDO PHARMACEUTICALS INC.;
ALLERGAN PLC F/K/A ACTAVIS PLC;
ACTAVIS PHARMA, INC. F/K/A
WATSON PHARMACEUTICALS, INC.;
WATSON LABORATORIES, INC.;
ACTAVIS LLC; MYLAN BERTEK
PHARMACEUTICALS INC.; ALLERGAN
FINANCE LLC; RITE AID OF OHIO, INC.;
WALGREEN CO.; MCKESSON
CORPORATION;
AMERISOURCEBERGEN DRUG
CORPORATION; CVS INDIANA LLC;
WAL-MART STORES EAST, LP;
BRANDON WORLEY

                   Defendants.
     Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 2 of 21 PAGEID #: 2




                DEFENDANT WALGREEN CO.’S NOTICE OF REMOVAL

         In accordance with the Class Action Fairness Act (“CAFA”), 28 U.S.C. §§ 1332(d)(2),

1441, 1446, and 1453, Defendant Walgreen Co., with full reservation of defenses, gives notice of

the removal of the above-captioned action from the Washington County Court of Common Pleas,

in Marietta, Ohio, to the United States District Court for the Southern District of Ohio, Eastern

Division. This lawsuit is removable under CAFA because: it is essentially a class action lawsuit;

litigation of this case in federal court promotes CAFA’s overall purpose; and, CAFA’s statutory

requirements are all satisfied.

I.       Nature of Removed Action.

         1.    On November 7, 2018, Plaintiffs Washington County and City of Marietta filed a

complaint in the Washington County Court of Common Pleas for claims relating to prescription

opioid medications. Plaintiffs assert claims against three defendant groups: manufacturers,

distributors, and sales representatives. Complaint at 5-6. Plaintiffs bring statutory claims under

the Ohio Consumer Sales Practices Act, R.C. § 1345.01 et seq. (“CSPA”) arising out of alleged

misrepresentations made to residents of Washington County and the City of Marietta (Claim

One), as well as common law claims for fraud (Claim Two), unjust enrichment (Claim Three),

negligence (Claim Four), negligent misrepresentation (Claim Five), public nuisance (Claim Six),

constructive fraud (Claim Seven), and negligence per se (Claim Eight). Plaintiffs seek damages

and equitable relief for alleged injuries to the residents of Washington County, the City of

Marietta, and to the County and City themselves.

         2.    This action is one of more than 1,700 opioid lawsuits filed by government entities

against manufacturers, distributors, and retailers of prescription opioid medications. Plaintiffs

allege that Defendants are liable for the economic and non-economic injuries suffered by



                                           -2-
  Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 3 of 21 PAGEID #: 3




resident doctors, health care payors, and opioid-addicted individuals, as well as for the costs

incurred in addressing the opioid epidemic.

       3.      On December 5, 2017, the Judicial Panel on Multidistrict Litigation (“JPML”)

created a Multidistrict Litigation (“MDL”) in the Northern District of Ohio (“Opiate MDL”) for

cases just like this one—cases in which “cities, counties and states . . . allege that: (1)

manufacturers of prescription opioid medications overstated the benefits and downplayed the

risks of the use of their opioids and aggressively marketed . . . these drugs to physicians, and/or

(2) distributors failed to monitor . . . and report suspicious orders of prescription opiates.” In re

Nat’l Prescription Opiate Litig., MDL No. 2804, Dkt. No. 1, p. 3 (Dec. 12, 2017 Transfer Order)

(attached as Exhibit 1). To date, more than 1,400 actions have been transferred to the Opiate

MDL.

       4.      Plaintiffs’ 134-page Complaint resembles nearly all of the complaints filed in the

Opiate MDL. The bulk of the allegations in these complaints have been levied by counties

against the manufacturers for alleged deceptive marketing of prescription opioids from

approximately the 1990s to the present. See Complaint ¶¶ 1-102, 110-259. In fact, the allegations

against the manufacturers and distributors are nearly identical to those asserted in The County of

Summit, Ohio, et. al. v. Purdue Pharma L.P., et al., MDL No. 1:17-md-2804, Case No. 1:18-op-

45090, a bellwether case that is currently being litigated in the Opiate MDL.

       5.      The thrust of the Complaint is that the Manufacturer Defendants made misleading

statements and engaged in deceptive marketing of opioids to “prescribers, patients, and payors in

Washington County and the City of Marietta” in an effort to “distort and pervert medical and

public perception of existing scientific data [on opioids].” Complaint ¶¶ 114, 183. Plaintiffs

assert that the Manufacturer Defendants “disseminated much of their false, misleading,



                                              -3-
  Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 4 of 21 PAGEID #: 4




imbalanced, and unsupported statements through unregulated and unbranded marketing materials

. . . that generally promoted opioid use . . . . Through these unbranded materials, Defendants

presented information and instructions concerning opioids generally that were false and

misleading.” Id. ¶ 121.

       6.      As to the Distributor Defendants, Plaintiffs allege that distributors “sold

prescription opioids, including hydrocodone and/or oxycodone, to retailers in Plaintiffs’

Community and/or to retailers from which Defendants knew prescription opioids were likely to

be diverted to Plaintiffs’ Community.” Id. ¶ 275. Plaintiffs further contend that Distributor

Defendants “failed to report ‘suspicious orders’ originating from Plaintiffs’ Community, or

which the Distributor Defendants knew were likely to be diverted to Plaintiffs’ Community.” Id.

¶ 279. They further allege Distributor Defendants “unlawfully filled suspicious orders of unusual

size, orders that deviated substantially from a normal pattern and/or orders of unusual frequency

in Plaintiffs’ Community . . . .” Id. ¶ 280.

       7.      With regard to the Sales Representative Defendants, Plaintiffs allege that they

“knowingly and negligently provided false and/or misleading information to prescribers within

Ohio, including Washington County and the City of Marietta . . . , concerning the risk of

addiction, abuse and diversion of OxyContin and its relative safety.” Id. ¶ 328. Sales

Representative Defendants allegedly downplayed OxyContin’s “serious risks and adverse

outcomes,” overstated OxyContin’s “superiority compared with other treatments,” and

“[m]ischaracteriz[ed] the difficulty of withdrawal from OxyContin.” Id. ¶ 332. By utilizing

“Purdue and the Manufacturer Defendant’s [sic] deceptive marketing” materials to “s[ell]

opioids for Purdue in Ohio,” Sales Representative Defendants allegedly “caused the flooding of




                                               -4-
  Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 5 of 21 PAGEID #: 5




communities across Ohio, including Washington County and the City of Marietta, with highly

dangerous and addictive opioids . . . .” Id. ¶¶ 330, 335.

       8.      Based on these allegations, Plaintiffs claim a litany of injuries to themselves and

their residents stemming from the alleged abuse of addictive opioids by residents in Plaintiffs’

jurisdictions. These include alleged damages in the form of expenses incurred in providing

health, social, and law enforcement services related to opioid addiction and death, as well as

economic, physical, and mental injuries to their citizens.

 II.   This Action is Removable Under CAFA.

       9.      Plaintiffs’ lawsuit is removable under the Class Action Fairness Act, 28 U.S.C.

§§ 1332(d) and 1453(b). That is because: (i) litigation of this lawsuit in federal court promotes

CAFA’s overall purpose; (ii) the lawsuit essentially is a class action suit; and (iii) each of

CAFA’s statutory requirements is satisfied. Jurisdiction under CAFA is measured at the time of

removal. 28 U.S.C. § 1332(d); Harnden v. Jayco, Inc., 496 F.3d 579, 581 (6th Cir. 2007).

       A.      This is an Interstate Case of National Importance.

       10.     First, this lawsuit is precisely the type of case that Congress intended to be

litigated in federal court when it enacted CAFA. Congress’s overall purpose in enacting CAFA

was “to strongly favor the exercise of federal diversity jurisdiction over class actions with

interstate ramifications.” S. Rep. No. 109-14, at 35 (2005), as reprinted in 2005 U.S.C.C.A.N. 3,

34; see also Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014)

(“CAFA’s primary objective is to ensur[e] Federal court consideration of interstate cases of

national importance.” (citations and quotations omitted)); Roberts v. Mars Petcare US, Inc., 874

F.3d 953, 956 (6th Cir. 2017).

       11.     This lawsuit is one of hundreds of cases filed across the country in which

government entities have sued opioid prescription manufacturers, distributors, retail pharmacies,

                                             -5-
  Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 6 of 21 PAGEID #: 6




and others for harms arising from the abuse of these drugs. The Opiate MDL alone has more than

1,400 lawsuits that have become part of a national narrative involving an opioid “crisis” and

epidemic purportedly besieging almost every county across Ohio and in other parts of the

country. Plaintiffs have repeated this narrative and have scripted their Complaint from

complaints in cases that already are being litigated in the Opiate MDL. For example, Plaintiffs

each assert that their claims touch upon issues of national importance, as well as duties under

federal law. See, e.g., Complaint ¶¶ 14-35 (citing reports from, among other sources, the Food

and Drug Administration about how “[o]pioid addiction and overdoses have reached epidemic

levels over the past decade,” and characterizing the issue “as a ‘public health crisis’ that has a

‘profound impact on individuals, families and communities across our country.’”); see also id.

¶¶ 260-321 (alleging Distributor Defendants have intentionally failed to stop the misuse of

opioids “in violation of state and federal laws and regulations”).

       12.     As Plaintiffs aver, the issues in this case implicate factual and legal issues that

span well beyond State lines and, as a result, should be litigated in federal court along with the

other lawsuits in the Opiate MDL for a more efficient proceeding. Indeed, in denying remand in

another opioid case, one court observed:

       Here, where the opioid epidemic is pervasive and egregious, there is at least a
       possibility of prejudice to the defendants at the hands of a jury drawn exclusively
       from the very county that is the plaintiff in this suit. A federal jury casts a wider
       net and is drawn from a division that comprises several counties. All may have an
       opioid problem, but not one that is specific to the plaintiff county.

City of Huntington v. AmerisourceBergen Drug Corp., et al., 3:17-01362, 2017 WL 3317300, at

*2 (S.D. W. Va., Aug. 3, 2017).

       13.     Plaintiffs, like other plaintiffs in the Opiate MDL, have alleged that the

Distributor Defendants failed to make reports to the Drug Enforcement Administration (“DEA”).

Accordingly, litigation of these cases requires coordination with the DEA. The Honorable Dan

                                            -6-
    Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 7 of 21 PAGEID #: 7




Aaron Polster (of the United States District Court for the Northern District of Ohio) has

established protocols for the DEA to submit confidential and sensitive data from its internal

databases for use in the litigation.1

        14.      In short, jurisdiction in this matter is consistent with and promotes the purpose of

CAFA.

        B.       This Case Essentially Is a Class Action.

        15.      Second, CAFA applies here because this lawsuit essentially is a representative

class action. While Plaintiffs have not alleged a putative class action on the face of the

Complaint, and have taken pains to contend that “[t]his action is non-removable,” Complaint

¶ 39, in reality, this lawsuit is a “class action in all but name,” W. Va. Ex rel. McGraw v.

Comcast Corp., 705 F. Supp. 2d 441, 452 (E.D. Pa. 2010); see also Freeman v. Blue Ridge

Paper Prod., Inc., 551 F.3d 405, 407-08 (6th Cir. 2008) (“CAFA was clearly designed to prevent

plaintiffs from artificially structuring their suits to avoid federal jurisdiction.”).

        16.      CAFA provides that “district courts shall have original jurisdiction of any civil

action in which the matter in controversy exceeds the sum or value of $5,000,000, exclusive of

interests and costs, and is a class action in which . . . any member of a class of plaintiffs is a

citizen of a State different from any defendant.” 28 U.S.C. 1332(d)(2); see also Gerboc v.

ContextLogic, Inc., 867 F.3d 675, 678 (6th Cir. 2017) (holding that jurisdiction exists under

CAFA “because the parties are minimally diverse . . . the putative class has over a hundred

members, and the amount in controversy exceeds five million dollars.”). CAFA “calls upon

federal district court judges to look beyond the face of a complaint when determining whether

federal jurisdiction exists over a matter that appears to be a class action in all but name.” W. Va.

1
  Less than two months after the MDL was created, Judge Polster convened the first day-long settlement conference
on January 31, 2018. Judge Polster required attendance by party representatives and their insurers and invited
attendance by Attorneys General and representatives of the DEA and FDA.

                                                  -7-
  Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 8 of 21 PAGEID #: 8




ex rel. McGraw, 705 F. Supp. 2d at 452 (holding defendant properly removed action brought by

the State of West Virginia against Comcast under CAFA because subscribers were the real

parties in interest).

        17.     CAFA defines a “class action” as “any civil action filed under rule 23 of the

Federal Rules of Civil Procedure or similar State statute or rule of judicial procedure authorizing

an action to be brought by 1 or more representative persons as a class action.” 28 U.S.C. § 1332

(d)(1)(B); see also Metz v. Unizan Bank, 649 F. 3d 492, 500 (6th Cir. 2011). Consistent with

Congress’s overall objective in favoring federal diversity jurisdiction over class actions with

interstate ramifications, “the definition of ‘class action’ is to be interpreted liberally. Its

application should not be confined solely to lawsuits that are labelled ‘class actions’ . . . .

Generally speaking, lawsuits that resemble a purported class action should be considered class

actions for the purpose of applying these provisions.” S. Rep. No. 109-14, at 35 (2005), as

reprinted in 2005 U.S.C.C.A.N. 3, 34. This is true even if an action does not seek class

certification. See Metz, 649 F.3d at 500 (“Congress did not base CAFA jurisdiction on a civil

action being ‘certified’ as a class action . . . .”). Courts should construe complaints generously in

favor of jurisdiction and should not employ any presumption against removability. See Dart

Cherokee, 135 S. Ct. at 550 (“[N]o antiremoval presumption attends cases invoking CAFA, as

statute Congress enacted to facilitate adjudication of certain class actions in federal court.”).

        18.     Here, Washington County and the City of Marietta purport to act solely as

political subdivisions of Ohio, but in reality are acting as representatives for a class of residents

who were allegedly harmed, either directly or indirectly, by Defendants’ purported misbranding

of opioid drugs or other misconduct. Plaintiffs’ CSPA claim is a prime example of the Plaintiffs’

representative status. Under R.C. § 1345.01, “consumer” is defined to mean “a person who



                                             -8-
  Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 9 of 21 PAGEID #: 9




engages in a consumer transaction with a supplier,” and “person” is defined to include both

individuals and governmental entities. Plaintiffs’ CSPA claims arise from Washington County’s

and the City of Marietta’s and those of its residents’ transactions with Defendants. See, e.g.,

Complaint ¶ 344 (Defendants’ misrepresentations “had the tendency to influence the consumer

choices of Plaintiff and its residents.”); id. ¶ 346 (“When considered from the perspective of the

reasonable consumer, these acts or practices were likely to mislead Ohio consumers in

Washington County and the City of Marietta.”). The CSPA specifically provides that consumers

such as Washington County, the City of Marietta, and their residents may seek redress for unfair

practices by means of a class action. R.C. § 1345.09(B).

       19.     Also, Plaintiffs emphasize that Defendants have inflicted both economic and non-

economic injuries on their residents. See, e.g., Complaint ¶ 133 (“Defendants created a body of

false . . . literature about opioids that . . . was likely to shape the perceptions of prescribers,

patients, and payors.”); id. ¶ 183 (“Defendants . . . caused deceptive materials and information to

be placed in the marketplace, including to prescribers, patients, and payors in Washington

County and the City of Marietta.”); id. ¶ 328 (alleging that Sales Representative Defendants

knew that opioids were “unreasonably dangerous and highly addictive . . . yet knowingly and

negligently provided false and/or misleading information to prescribers within Ohio, including

Washington County and the City of Marietta. . . .”); id. ¶ 347 (arguing that Defendants “did in

fact deceive Plaintiff and its residents, causing them to both prescribe and consume opioids . . .

.”); id. ¶ 354 (“Defendants’ acts . . . have proximately caused and continue to cause an

ascertainable loss of money and property to Plaintiff.”); id. ¶ 364 (“Plaintiffs and their residents

suffered actual pecuniary damage directly caused by Defendants’ deceptive behavior resulting in

increased expenditures on public healthcare services, law enforcement, the justice system, child



                                            -9-
Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 10 of 21 PAGEID #: 10




and family services as well as lost productivity and lost tax revenue.”); id. ¶ 392 (“Defendants . .

. have created . . . a public nuisance by unreasonably interfering with a right common to the

general public that worked to hurt, inconvenience, or damage . . . the enjoyment of life or

property.”).

       20.     Plaintiffs’ alleged injuries derive from their residents’ injuries and cannot be

separated from the injuries that they allege their residents have incurred. Plaintiffs seek to

recover costs in providing law enforcement, medical, and social services for opioid addiction,

emergencies, and overdose deaths, all of which stem from their residents’ opioid abuse and

addiction.

       21.     The Complaint satisfies CAFA’s 100-member requirement. The putative class

consists of thousands of residents and at least hundreds injured. See 28 U.S.C. § 1332(d)(5)(B).

In determining whether this requirement is met, courts in this district have considered the

number of people who may have been potentially affected by the defendant’s alleged

misconduct, rather than the number of people who have been actually affected by such conduct.

See, e.g., Gascho v. Global Fitness Holdings, LLC, 863 F. Supp. 2d 677, 688 (S.D. Ohio 2012)

(“[T]he Complaint alleges that Defendant operates fitness clubs throughout Ohio . . . . Based on

this allegation regarding the extent and nature of Defendant’s business, one can reasonably

assume that the class consists of more than 100 persons.”).

       22.     Here, Plaintiffs allege that a total of 4,050 people died from overdoses in Ohio in

2016 alone, and that emergency room visits in 2015 from residents due to opioid misuse

exceeded 350 people per 100,000 in Ohio. See Complaint ¶¶ 26-32. In Washington County and

the City of Marietta, specifically, Plaintiffs allege that “between 2011 and 2015, 12.2 out of

every 1,000 babies were born with . . . a condition where babies are born addicted to drugs.” Id. ¶



                                            -10-
Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 11 of 21 PAGEID #: 11




32. Elsewhere, Plaintiffs allege that Defendants’ deceptive practices have caused the opioid

epidemic, and in 2016, killed “[s]ixty-six percent” of the “approximately 64,000 people [who]

died from drug overdoses in the United States.” Id. ¶ 19. According to census reports,

Washington County has an estimated population of 61,778 as of the 2010 census. Id. ¶ 40. The

City of Marietta has an estimated population of 13,954. Id. ¶ 41. The potential number of people

who have or may be affected thus well exceeds the 100-member requirement under CAFA.

       C.      CAFA’s Minimal Diversity Requirements Are Met.

       23.     There is minimal diversity between Plaintiffs and Defendants under CAFA.

District courts have original jurisdiction of “any civil action in which the matter in controversy

exceeds the sum or value of $5,000,000, exclusive of interests and costs, and is a class action in

which . . . any member of a class of plaintiffs is a citizen of a State different from any

defendant.” 28 U.S.C. § 1332(d)(2). CAFA eliminates the requirement of complete diversity.

Instead, CAFA requires only minimal diversity—meaning that the parties are diverse if the

citizenship of the plaintiff differs from that of at least one defendant. 28 U.S.C. § 1332(d)(2)(A);

see also Roberts, 874 F.3d at 955.

       24.     For purposes of diversity jurisdiction, a political subdivision is a citizen of the

state. See Moor v. Alameda Cty., 411 U.S. 693, 717 (1973) (“[A] political subdivision of a State .

. . is a citizen of the State for diversity purposes.”). A corporation is “a citizen of every State and

foreign state by which it has been incorporated and of the State or foreign state where it has its

principal place of business.” 28 U.S.C. § 1332(c)(1).

       25.     Applying these principles, there is minimal diversity between the parties.

Plaintiffs are both political subdivisions of Ohio, and the represented class members are also

residents of Ohio. Complaint ¶¶ 40-41. The citizenship of a corporation is determined by its State

of incorporation and the State in which it maintains its principal place of business. 28 U.S.C.

                                             -11-
Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 12 of 21 PAGEID #: 12




§ 1332(b). Likewise, under CAFA, the citizenship of any unincorporated association, such as

limited partnerships and limited liability companies, is also determined by the entity’s State of

incorporation and principal place of business. 28 U.S.C. § 1332(d)(10).

       26.     Many of the Defendants are citizens of States other than Ohio. Complaint, at 1-5.

For example:

               a.     Defendant Purdue Pharma, L.P. is a limited partnership organized under

                      the laws of Delaware and maintains its principal place of business in

                      Stamford, Connecticut. It is, accordingly, a citizen of Delaware and

                      Connecticut. Complaint ¶ 44.

               b.     Defendant Teva Pharmaceuticals USA, Inc. is a corporation organized

                      under the laws of Delaware with its principal place of business in North

                      Wales, Pennsylvania. Id. ¶ 49. It is, accordingly, a citizen of Delaware and

                      Pennsylvania.

               c.     Defendant Johnson & Johnson is a corporation organized under the laws

                      of New Jersey with its principal place of business in New Brunswick, New

                      Jersey. Id. ¶ 53. It is, accordingly, a citizen of New Jersey.

               d.     Defendant Janssen Pharmaceuticals, Inc. is a corporation organized under

                      the laws of Pennsylvania with its principal place of business in Titusville,

                      New Jersey. Id. ¶ 54. It is, accordingly, a citizen of Pennsylvania and New

                      Jersey.

               e.     Defendants Endo Health Solutions Inc. and Endo Pharmaceuticals, Inc. are

                      both corporations organized under the laws of Delaware and both maintain

                      the principal places of business in Malvern, Pennsylvania. Id. ¶¶ 61-62.



                                           -12-
Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 13 of 21 PAGEID #: 13




                      They are, accordingly, citizens of Delaware and Pennsylvania.

              f.      McKesson Corporation is a corporation organized under the laws of

                      Delaware with its principal place of business in San Francisco, California.

                      Id. ¶ 76. Accordingly, it is a citizen of both California and Delaware.

              g.      AmerisourceBergen Drug Corporation is a corporation organized under

                      the laws of Delaware with its principal place of business in Chesterbrook,

                      Pennsylvania. Id. ¶ 85. Accordingly, it is a citizen of both Delaware and

                      Pennsylvania.

              h.      CVS Indiana, L.L.C. is a domestic limited liability company organized

                      under the laws of Indiana which maintains its principal place of business

                      in Woonsocket, Rhode Island. Id. ¶ 81. Accordingly, it is a citizen of

                      Indiana and Rhode Island.

              i.      Walmart Stores East, LP is a limited partnership organized under the laws

                      of Delaware and maintains its principal place of business in Bentonville,

                      Arkansas. Id. ¶ 83. Accordingly, it is a citizen of Delaware and Arkansas.

              j.      Walgreen Co. is a corporation organized under the laws of Illinois with its

                      principal place of business in Deerfield, Illinois. Accordingly, it is a

                      citizen of Illinois.

       27.    Because there is diversity of citizenship between at least one plaintiff and at least

one defendant, this action meets the minimal diversity requirement under Section 1332(d)(2)(A).

       D.     The Amount in Controversy Exceeds the Jurisdictional Limit.

       28.    The amount in controversy exceeds CAFA’s jurisdictional threshold. Although

Plaintiffs allege no specific amount of damages, “a defendant’s notice of removal need include



                                             -13-
Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 14 of 21 PAGEID #: 14




only a plausible allegation that the amount in controversy exceeds the jurisdictional threshold.”

Dart Cherokee, 135 S. Ct. at 554 “[T]he Court must decide whether, under the particular

circumstances of th[e] case,” there exists “sufficient information from which Defendants could

‘ascertain’ that the amount in controversy in this case more likely than not exceeds $5,000,000.”

Curry v. Applebee’s Int’l, Inc., 2009 WL 4975274, at *6 (S.D. Ohio, Nov. 17, 2009). And, in

making such determination, “the claims of the individual class members shall be aggregated.” 28

U.S.C. § 1332(d)(6).

        29.      Here, Plaintiffs allege a panoply of injuries resulting from opioid abuse and

addiction. Plaintiffs allege that opioid abuse has affected a substantial portion of Washington

County’s sixty thousand residents at least since 2006, but potentially as far back as the late

1990s. Complaint ¶ 11. Given the extent of the alleged injuries and time period, the alleged

amount in controversy easily exceeds $5 million.2

III.    Compliance with Procedural Requirements.

        30.      Walgreen Co. has satisfied all the procedural requirements for removal under 28

U.S.C. § 1446.

        31.      Walgreen Co. is filing this Notice of Removal pursuant to 28 U.S.C. § 1441(a) in

the United States District Court for the Southern District of Ohio, Eastern Division, because the

state court in which the action was commenced, the Washington County Court of Common

Pleas, Marietta, Ohio, is within this federal judicial district and this division. This Notice is

signed pursuant to Rule 11 of the Federal Rules of Civil Procedure.


2
  The amount in controversy represents only what Plaintiffs request at this stage of the proceeding. This is not an
admission that Plaintiffs are entitled to recover this amount. See Cowit v. CitiMortgatge, Inc., 2013 WL 142893, at
*6 (S.D. Ohio, Jan. 11, 2013) (rejecting plaintiff’s argument that the defendant’s calculations of the amount in
controversy are too “speculative” because courts “routinely rely upon such basic multiplication to determine
whether the aggregate claims of a putative class likely exceed CAFA’s threshold” (citing Hartis v. Chi. Title Ins.
Co., 694 F.3d 935, 945 (8th Cir. 2012))); see also Hartis, 694 F.3d at 945 (“The removing party need not confess
liability in order to show that the controversy exceeds the threshold.” (internal citations and quotes omitted)).

                                                  -14-
Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 15 of 21 PAGEID #: 15




           32.      Plaintiffs served the Summons and Complaint on Walgreen Co. on or after

November 15, 2018. Walgreen Co. is removing the litigation within 30 days of that date;

therefore this removal is timely under 28 U.S.C. § 1446(b). See Murphy Bros., Inc. v. Michetti

Pipe Stringing, Inc., 526 U.S. 344, 354-56 (1999).

           33.      In accordance with 28 U.S.C. § 1446(a), a copy of “all process, pleadings, and

orders served upon such defendant or defendants in such action,” are attached as Exhibit 2. The

State Court filings include unopposed motions for extensions with respect to certain defendants

to respond to the Complaint.3

           34.      In accordance with 28 U.S.C. § 1446(d), promptly after filing this Notice,

Walgreens will “give written notice thereof to all adverse parties,” and will “file a copy of the

notice with the clerk” of the Washington County Court of Common Pleas. A true and correct

copy of the Notice to Plaintiffs and Notice to the State Court of Filing of Notice of Removal will

be filed as separate documents.

           35.      For the purposes of removal based on diversity jurisdiction under 28 U.S.C.

§ 1332(a) and 28 U.S.C. § 1446(b), all defendants who have been properly joined and served

must consent to removal. Under CAFA, however, “[a] class action may be removed . . . by any

defendant without the consent of all defendants.” 28 U.S.C. § 1453(b) (emphasis added).

           36.      Nevertheless, the following Defendants have consented to removal: Walmart

Stores East, LP; McKesson Corporation; CVS Indiana LLC; Kroger Limited Partnership II;

AmerisourceBergen Drug Corporation; and Cardinal Health Inc.4 See Ruff v. Bakery,

Confectionery, Tobbacco Workers & Grain Millers & Industry Int’l, 2014 WL 7642445, at *2

3
 These extensions remain in full force and effect upon removal. See 28 U.S.C. §1450 (“All injunctions, orders, and
other proceedings had in such action prior to its removal shall remain in full force and effect until dissolved or
modified by the district court.”).
4
    By consenting to removal, these Defendants do not concede that they are proper parties to this action.

                                                      -15-
Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 16 of 21 PAGEID #: 16




(S.D. Ohio Oct. 14, 2014) (“[I]n the Sixth Circuit, an attorney may sign the Notice of Removal

and certify that the remaining defendants consented to the removal.” (citing Harper v.

AutoAlliance Int’l, Inc., 392 F.3d 195, 201-02 (6th Cir. 2004))); see infra 17-18 (listing

Defendants consenting to removal).

       37.     Nothing in this Notice of Removal shall be interpreted as a waiver or

relinquishment of any Defendant’s right to assert any and all defenses or objections to the

Complaint, including lack of personal jurisdiction. If there are any questions that arise as to the

propriety of removal of this action, Defendants request the opportunity to submit briefing,

argument, and additional evidence as necessary to support removal of this case.


Dated: December 14, 2018
                                                     Respectfully submitted,

                                                     /s/ Brent M. Buckley
                                                     Brent M. Buckley (0017010)
                                                     Hunter G. Cavell (0090567)
                                                     BUCKLEY KING LPA
                                                     1400 Fifth Third Center
                                                     600 Superior Avenue East
                                                     Cleveland OH 44114
                                                     Telephone: (216) 363-1400
                                                     Facsimile: (216) 579-1020
                                                     buckley@buckleyking.com
                                                     cavell@buckleyking.com

                                                     Counsel for Defendant Walgreen Co.




                                           -16-
Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 17 of 21 PAGEID #: 17




Consent to removal on behalf of Defendant     Consent to removal on behalf of Defendant CVS
CARDINAL HEALTH, INC.:                        INDIANA LLC:

/s/ James B. Hadden                           /s/ Gregory J. Phillips
James B. Hadden (0059315)                     Gregory J. Phillips (0077601)
Joseph F. Murray (0063373)                    Justin L. Monday (0088205)
Brian K. Murphy (0070654)                     BENESCH, FRIEDLANDER, COPLAN &
MURRAY MURPHY MOUL + BASIL LLP                ARONOFF LLP
1114 Dublin Road                              200 Public Square, Suite 2300
Columbus OH 43215                             Cleveland OH 44114-2378
Telephone: (614) 488-0400                     Telephone: (216) 363-4472
hadden@mmmb.com                               Facsimile: (216) 363-4588
murray@mmmb.com                               gphillips@beneschlaw.com
murphy@mmmb.com                               jmonday@beneschlaw.com

Counsel for Cardinal Health, Inc.             Conor B. O’Croinin*
                                              ZUCKERMAN SPAEDER LLP
                                              100 East Pratt Street, Suite 2440
Consent to removal on behalf of Defendant     Baltimore MD 21202–1031
AMERISOURCEBERGEN DRUG                        Telephone: (410) 949–1160
CORPORATION:                                  cocroinin@zuckerman.com

/s/ Erin E. Rhinehart                         Eric R. Delinsky*
Erin E. Rhinehart (0078298)                   Alexandra W. Miller*
Christopher C. Hollon (0086480)               ZUCKERMAN SPAEDER LLP
FARUKI IRELAND COX                            1800 M Street, NW, Suite 1000
  RHINEHART & DUSING PLL                      Washington DC 20036–5807
110 North Main Street, Suite 1600             Telephone: (202) 778–1800
Dayton OH 45402                               edelinsky@zuckerman.com
Telephone: (937) 227-3700                     smiller@zuckerman.com
Facsimile: (937) 227-3717
Email: erhinehart@ficlaw.com                  * denotes national counsel who will seek pro hac
         chollon@ficlaw.com                   vice admission

Counsel for AmerisourceBergen Drug            Counsel for CVS Indiana LLC
Corporation




                                       -17-
Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 18 of 21 PAGEID #: 18




Consent to removal on behalf of Defendant     Consent to removal on behalf of Defendant
MCKESSON CORPORATION:                         KROGER LIMITED PARTNERSHIP II:

/s/ Vincent I. Holzhall                       /s/ Robert J. Kent
Vincent I. Holzhall (0074901)                 Robert J. Kent
Brian J. Laliberte (0071125)                  BOWLES RICE LLP
STEPTOE & JOHNSON PLLC                        501 Avery Street, 5th Floor, United Square
41 South High Street, Suite 2200              PO Box 49
Columbus OH 43215                             Parkersburg WV 26102
Telephone: (614) 221-5100
Facsimile: (614) 221-0952                     * denotes national counsel who will seek pro hac
vince.holzhall@steptoejohnson.com             vice admission
brian.laliberte@steptoejohnson.com
                                              Counsel for Kroger Limited Partnership II
Counsel for Defendant McKesson
Corporation
                                              Consent to removal on behalf of Defendant
                                              WALMART STORES EAST, LP:

                                              /s/ Christopher M. McLaughlin
                                              Christopher M. McLaughlin (0078186)
                                              JONES DAY
                                              901 Lakeside Avenue
                                              Cleveland, OH 44114-1190
                                              Telephone: (216) 586-3939
                                              Facsimile: (216) 579-0212
                                              cmmclaughlin@jonesday.com

                                              Christopher Lovrien*
                                              Sarah G. Conway*
                                              JONES DAY
                                              555 South Flower Street, Fiftieth Floor
                                              Los Angeles CA 90071-2452
                                              Telephone: (213) 243-2567
                                              Facsimile: (213) 243-2539
                                              cjlovrien@jonesday.com
                                              sgconway@jonesday.com

                                              * denotes national counsel who will seek pro hac
                                              vice admission

                                              Counsel for Defendant
                                              Walmart Stores East, LP




                                       -18-
Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 19 of 21 PAGEID #: 19




                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing Notice of Removal was served on

the following on December 14, 2018 via First Class U.S. Mail:

 Ethan Vessels                                   James B. Hadden
 Fields, Dehmlow & Vessels                       Joseph F. Murray
 309 Second Street                               Brian K. Murphy
 Marietta OH 45750                               Murray Murphy Moul + Basil LLP
                                                 1114 Dublin Road
 Joseph Cappelli                                 Columbus OH 43215
 Marc J. Bern
 Carmen De Gisi                                  Counsel for Defendant Cardinal Health, Inc.
 Marc J. Bern & Partners LLP
 60 E. 42nd Street, Suite 950
 New York NY 10165

 Counsel for Plaintiffs Washington County,
 Ohio and City of Marietta, Ohio

 Robert J. Kent                                  Jennifer D. Armstrong
 Bowles Rice LLP                                 Richard H. Blake
 501 Avery Street, 5th Floor, United Square      McDonald Hopkins
 PO Box 49                                       600 Superior Avenue E., Suite 2100
 Parkersburg WV 26102                            Cleveland OH 44114

 Counsel for Defendant Kroger Limited            Counsel for Defendant Miami-Luken, Inc.
 Partnership II

 Purdue Pharma L.P.                              Purdue Frederick Company
 R/A Prentice-Hall Corporation System, Inc.      R/A Prentice-Hall Corporation System, Inc.
 251 Little Falls Drive                          251 Little Falls Drive
 Wilmington DE 19808                             Wilmington DE 19808

 Purdue Pharma, Inc.                             Teva Pharmaceuticals USA, Inc.
 R/A Corporation Service Company                 Corporate Creations Network, Inc.
 80 State Street                                 119 East Court Street
 Albany NY 12207                                 Cincinnati OH 45202

 Christopher M. McLaughlin                       Cephalon, Inc.
 Jones Day                                       R/A Corporate Creations Network, Inc.
 901 Lakeside Avenue                             3411 Silverside Road
 Cleveland OH 44114-1190                         Tatnall Building, Suite104
                                                 Wilmington DE 19810



                                          -19-
Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 20 of 21 PAGEID #: 20




Christopher Lovrien
Sarah G. Conway
Jones Day
555 South Flower Street, Fiftieth Floor
Los Angeles CA 90071-2452

Counsel for Defendant Walmart Stores East, LP

Justin E. Rice                                   Justin E. Rice
One Johnson & Johnson Plaza                      4400 E Commons Way, Suite 125
New Brunswick NJ 08933                           Columbus OH 43219

Counsel for Defendant Johnson & Johnson          Counsel for Defendant Janssen
                                                 Pharmaceuticals, Inc.

Justin E Rice                                    Actavis LLC
1125 Bear Harbor Road                            R/A Corporate Creations Network, Inc.
Titusville NJ 08560                              3411 Silverside Road
                                                 Tatnall Building, Suite 104
Counsel for Defendants Ortho-McNeil-             Wilmington DE 19810
Janssen Pharmaceuticals, Inc. N/K/A Janssen
Pharmaceuticals, Inc.; Janssen
Pharmaceutica, Inc. N/K/A Janssen
Pharmaceuticals, Inc.

Carole Rendon                                    Endo Pharmaceuticals, Inc.
1209 Orange St                                   CT Corporation System
Wilmington DE 19801                              4400 Easton Commons Way, Suite 125
                                                 Columbus OH 43219
Counsel for Defendant Endo Health
Solutions, Inc.

Allergan PLC                                     Actavis Pharma Inc
F/K/A Actavis PLC                                F/K/A Watson Pharmaceuticals, Inc.
5 Giralda Farms                                  Corporate Creations Network, Inc.
Madison NJ 07940                                 119 E Court Street
                                                 Cincinnati OH 45202

Watson Laboratories Inc.                         Gregory J. Phillips
119 E Court St                                   Justin L. Monday
Cincinnati OH 45202                              Benesch, Friedlander, Coplan & Aronoff LLP
                                                 200 Public Square, Suite 2300
                                                 Cleveland OH 44114-2378

                                                 Conor B. O’Croinin
                                                 Zuckerman Spaeder LLP


                                          -20-
Case: 2:18-cv-01706-EAS-EPD Doc #: 1 Filed: 12/14/18 Page: 21 of 21 PAGEID #: 21




                                            100 East Pratt Street, Suite 2440
                                            Baltimore MD 21202–1031

                                            Eric R. Delinsky
                                            Alexandra W. Miller
                                            Zuckerman Spaeder LLP
                                            1800 M Street, NW, Suite 1000
                                            Washington DC 20036–5807

                                            Counsel for CVS Indiana, LLC
Kevin Murch                                 Allergan Finance LLC
8000 Ravines Edge Court, Suite 300          R/A Corporation Service Company
Columbus OH 43235                           50 West Broad Street, Suite 1330
                                            Columbus OH 43215
Counsel for Defendant Mylan Bertek
Pharmaceuticals, Inc.

Brandon Worley                              Rite Aid Of Ohio, Inc.
4462 Rock Ridge Ln                          CT Corporation
Akron OH 44333                              1300 East Ninth Street
                                            Cleveland OH 44114

Erin E. Rhinehart                           Vincent I. Holzhall
Christopher C. Hollon                       Brian J. Laliberte
Faruki Ireland Cox Rhinehart & Dusing PLL   Steptoe & Johnson PLLC
110 North Main Street, Suite 1600           41 South High Street, Suite 2200
Dayton OH 45402                             Columbus OH 43215

Counsel for Defendant AmerisourceBergen     Counsel for Defendant McKesson
Drug Corporation                            Corporation




                                              /s/ Brent M. Buckley
                                              Counsel for Defendant Walgreen Co.




                                     -21-
